      Case 1:20-cv-12196-IT Document 13 Filed 02/05/21 Page 1 of 2




                           UNITED STATED DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

_______________________________
TARYN CONLEY,                   )
Plaintiff                       )
                                )
v.                              )        CIVIL ACTION NO: 20-CV-12196-JCB
                                )
BRIAN BARDEN,                  )
SUFFOLK COUNTY SHERIFF’S )
DEPARTMENT, STEVEN              )
TOMPKINS, YOLANDA SMITH, )
LISA ENOS, JANE DOE 1,          )
JANE DOE 2 AND JOHN DOE 1, )
Defendants                      )


                           NOTICE OF APPEARANCE

TO THE CLERK OF THE ABOVE NAMED CLERK:

      Please accept this notice of appearance by Attorney Maria F. Romero as counsel

for Defendants Suffolk County Sheriff’s Department, Suffolk County Sheriff Steve W.

Tompkins, Superintendent Yolanda and Smith, and Lisa Enos.

                                        Respectfully Submitted
                                        For Defendants,
                                        Suffolk County Sheriff’s Department,
                                        Suffolk County Sheriff Steve W. Tompkins,
                                        Superintendent Yolanda Smith, and
                                        Lisa Enos,
                                        By Their Attorney,

                                        MAURA HEALEY
                                        Allen H. Forbes
                                        Special Assistant Attorney General

                                        __/s/ Maria Romero
                                        Maria Romero
                                        Assistant General Counsel
                                        BBO No. 561976
                                        Suffolk County Sheriff's Department
                                        200 Nashua Street

                                         1
       Case 1:20-cv-12196-IT Document 13 Filed 02/05/21 Page 2 of 2




                                            Boston, MA 02114
                                            (617) 704-6684
                                            (mromero@scsdma.org)
                                            Dated: February 5, 2021




                             CERTIFICATE OF SERVICE

       I hereby certify that on February 5, 2021 a copy of the foregoing document was

filed electronically and served by mail on anyone unable to accept electronic filing.

Notice of this filing will be sent by email to all parties by operation of this court’s

electronic filing system or by mail to anyone unable to accept electronic filing as

indicated on the Notice of Electronic Filing.



                                                _/s/ Maria F. Romero__
                                                Maria F. Romero




                                                2
